DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Response to Arguments

Regarding Drawings:
	Applicant’s illustrative drawing and corresponding comments on page 5 of the Remarks clarifies what the Applicant deems as the through-holes in the insulating layer 12. Accordingly, the Examiner hereby withdraws the objection to the drawings and the replacement drawings dated 09/25/2020 are accepted.

Regarding Claim Rejections – 35 USC § 112:
	Applicant’s illustrative drawing and corresponding comments on page 5 of the Remarks clarifies what the Applicant deems as the through-holes in the insulating layer 12. Accordingly, the Examiner hereby withdraws the rejections under 35 USC § 112 to the drawings and the replacement drawings dated 09/25/2020 are accepted.

Regarding Claim Rejections – 35 USC § 102


Drawings
The drawings were received on 09/25/2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
The prior art does not teach or suggest either singularly or in combination the at least claimed, "a portion of the protecting layer is disposed in the through-holes” and “a size of each of the through-holes in an extension direction of the first trace is smaller than a distance between two adjacent through-holes”, in combination with the other recited claim features.

Regarding claims 3-10:
	Claims 3-10 depend on claim 1 and are found allowable for at least the same reason as discussed above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623